DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/07/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
“1802” (see figure 18); 
“2308” (see figure 23); 
“2412”, “2413”, “2402 ’ ”, “2403 ’ ”, “2404 ‘ “ (see figure 24); 
“2500” (see figure 25); 
“2606” (see figure 26).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “1506c” (see paragraph [0212]).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure filed on 07/07/2021 is accepted by the Examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Burg (US 20150308961 A1) in view of Pulitzer (US 20180166171 A1).
Regarding claims 21, 31 and 40. Burg discloses physically providing to a patient a test kit (Paddle with urinalysis strips in FIG. 1); sending to the patient a verification code (UID 24 in FIG. 1 includes “identifying information about the test subject” in paragraph [0086]); providing instructions to the patient to access, via a mobile communications device, an application for using the mobile communications device to capture a medical image (“the portable electronic device may provide instructions for obtaining the digital image, such as by suggesting a preferred camera position or lighting environment” in paragraph [0064]); enabling analysis of image-related data to determine an insufficiency of the image for medical examination (“The scanning function may also be used to ensure that the whole diagnostic instrument is acceptably in focus in the digital image. If the digital image is not properly focused, the user may be asked to obtain a replacement image of the diagnostic instrument,” paragraph [0085]); enabling display on the mobile communications device of a message indicative of the insufficiency of the image (“If the digital image is not properly focused, the user may be asked to obtain a replacement image of the diagnostic instrument,” paragraph [0085]) ; in response to the display of the message indicative of the insufficiency of the image (“If the digital image is not properly focused, the user may be asked to obtain a replacement image of the diagnostic instrument,” paragraph [0085]); receiving the verification code from the patient  (“To determine the UID position, the digital image may be scanned using a digital reader or similar image processing algorithm or device,” paragraph [0085]); using the verification code to verify that the new image was received from the patient  (“the validation operation 216 may be used to ensure that the device was legally obtained and was not tampered with during shipping to a user. For example, the UID may contain information about the manufacturer, source, and traceability (e.g. point of origin of the diagnostic instrument and any third parties that have handled the instrument since it was manufactured) of the diagnostic instrument ,” paragraph [0087); and upon verification, automatically sending a notification to a healthcare provider for updating an electronic medical record of the patient with data associated with the new image (“Once the data is provided to the network environment 130, it may be made available to interested third parties 132, including caregivers, doctors, third party payment organizations, insurance and health maintenance organizations, pharmacists, or public health organizations,” paragraph [0061]).

    PNG
    media_image1.png
    392
    558
    media_image1.png
    Greyscale

Burg discloses asking a patient for a new image when an image is deemed insufficient but does not specifically disclose receiving a new image from the patient. Pulitzer specifically discloses receiving a new image from the patient (“in response to the display of the message indicative of the insufficiency of the image, receiving a new image from the patient (“While alignment has not yet been achieved, a misalignment warning 810 may appear on the screen of the mobile device 802, indicating to the user that alignment has not yet been achieved. Such is shown in FIG. 8A. In FIG. 8B, there is shown the result of a successful alignment of the outline 806 with the testing device 300 and successful alignment of the crosshair graphic 808 with the crosshair 310 on the testing device 300. As shown in FIG. 8B, once aligned, a success indicator 812 may appear, such as a check mark or other positive status symbol, on the aligned image. Successful alignment causes the camera on the mobile device 802 to capture the current image of the testing device 300” paragraphs [0069]-[0070]). Burg and Pulitzer are analogous art because they are from the same field of testing. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate in the technique disclosed by Burg the image re-taken disclosed by Pulitzer. The suggestion/motivation for doing so would have been to improve the reliability of the received images thereby improve access to medical services (Pulitzer paragraph [0003]). See also KSR Int'l Co. v. Teleflex Inc. Case cited as 550 US (2007).  In the KSR case, the Court stated that in certain circumstances what is obvious to try is also obvious, such as where "there is a design need or market pressure to solve a problem, and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." Regarding hindsight, the Court found that "[r]igid preventive rules that deny fact finders recourse to common sense . . . are neither necessary under our case law nor consistent with it." The Court stated that "familiar items may have obvious uses beyond their primary purposes," analogizing an obvious invention to the fitting together of pieces to a puzzle. The Court in this regard further stated that the person of ordinary skill is also a person of ordinary creativity, and not "an automaton."
Regarding claim 22, Burg and Pulitzer disclose claim 21, Burg also discloses a container configured to contain a biological fluid (paragraph [0047] “The user exposes the diagnostic instrument 10, including the test strips 14, to the fluid sample by dipping the instrument 10 into the patient fluid sample to submerge the test strips 14,”); a dipstick including a plurality of test reagent pads thereon for measuring differing properties of the biological fluid (FIG. 1 blocks 20 and 22); and a colorized surface including a dipstick placement region in proximity to a plurality of colored reference elements (reference color bar 28 in figure 1). Pulitzer also discloses a container configured to contain a biological fluid (paragraph [0046] “Various methods may be used to acquire the needed biologic, and such may be provided to the user packaged with the test, such as swabs, vials, containers, dilatants and other solutions, or any other equipment required”).
Regarding claim 23, Burg and Pulitzer disclose claim 22, Burg also discloses a first test reagent pad for measuring a first property associated with albumin concentration and a second test reagent pad for measuring a second property associated with creatinine concentration (paragraph [0004] “For example in the context of urinalysis, the dipstick will typically include reagent pads for detecting or measuring analytes present in a biological sample such as urine, including glucose, bilirubin, ketones, specific gravity, blood, pH, protein, urobilirubin, nitrite, leukocytes, microalbumin and creatinine,”)
Regarding claim 24, Burg and Pulitzer disclose claim 22, Burg also discloses a first test reagent pad for measuring a first property associated with leucocytes in urine, a second test reagent pad for measuring a second property associated with blood in urine, a third test reagent pad for measuring a third property associated with nitrite in urine, a fourth test reagent pad for measuring a property associated with a urinary tract infection, and a fifth test reagent pad for measuring a property associated with white blood cells in urine (paragraph [0004] “For example in the context of urinalysis, the dipstick will typically include reagent pads for detecting or measuring analytes present in a biological sample such as urine, including glucose, bilirubin, ketones, specific gravity, blood, pH, protein, urobilirubin, nitrite, leukocytes, microalbumin and creatinine,”)
Regarding claim 25, Burg and Pulitzer disclose claim 21, Burg also discloses that the verification code is physically provided with the home testing kit (paragraph [0058] UID 24)
Regarding claim 26, Burg and Pulitzer disclose claim 21, Burg also discloses that the verification code is machine readable to enable a machine to later verify that test kit usage does not exceed a prescribed limit (paragraph [0050] “The identification information may be used in validation processes to ensure the diagnostic instrument 10 is suitable for the tests being performed and to ensure that it is safe to use, in good working condition, or to resolve other issues which may impact quality and reliability of the test results”)
Regarding claim 27, Burg and Pulitzer disclose claim 21, Burg also discloses that the verification code is machine readable to enable a machine to later verify that the new image was captured during a permitted time window (paragraph [0063] “The timing when the digital image is captured is critical because colors of the CTP continue to change over time. Therefore, missing this acquisition window may void any test results from the diagnostic instrument. Alternatively, additional calculations may be performed to compensate for the incorrect exposure time”)
Regarding claim 28, Burg and Pulitzer disclose claim 21, Burg also discloses that the verification code is electronically transmitted to the mobile communications device (paragraph [0064] “The captured digital image includes at least a portion of the RCB, the CTP, and/or the UID of the diagnostic instrument”)
Regarding claim 29, Burg and Pulitzer disclose claim 21, Pulitzer also discloses details on a cause for rending the image insufficient for medical examination (paragraph [0069] misalignment warning)
Regarding claim 30, Burg and Pulitzer disclose claim 29, Pulitzer also discloses after sending the at least one message indicative of the insufficiency of the image, provide modified instructions for capturing the new image, wherein the instructions are modified to account for the cause of prior insufficiency of the image (FIG. 8a shows a dynamic instruction to fix the prior insufficiency, namely, the box 806 which guides correct alignment)
Regarding claim 32, Burg and Pulitzer disclose claim 21, Burg also discloses at least two of: opening the test kit, expanding a collapsed measuring cup, dipping a dipstick, blotting the dipstick, placing the dipstick on a colorized test surface; capturing an image of the dipstick on the colorized test surface, and recapturing the image of the dipstick on the colorized test surface (paragraph [0064] and [0085] “the portable electronic device may provide instructions for obtaining the digital image, such as by suggesting a preferred camera position or lighting environment” … “If the digital image is not properly focused, the user may be asked to obtain a replacement image of the diagnostic instrument”).
Regarding claim 33, Burg and Pulitzer disclose claim 21, Burg also discloses that the instructions provided to the patient are sequential and wherein the instructions include directing a user to complete at least one activity during a predefined time window after completion of a previous activity (paragraph [0063]- [0064] “In certain embodiments, a timer is started when the diagnostic instrument is exposed to the sample. After a predetermined time passes, the portable electronic device prompts the user to capture the digital image of the diagnostic instrument” … “The user is then asked to overlay the virtual contour with the image of the diagnostic instrument and to take the picture precisely when indicated by the timer”)
Regarding claim 34, Burg and Pulitzer disclose claim 21, Burg also discloses at least one of image clarity, image illumination, and a time of capture of the medical image (paragraph [0063]-[0064] and [0085] “The scanning function may also be used to ensure that the whole diagnostic instrument is acceptably in focus in the digital image. If the digital image is not properly focused, the user may be asked to obtain a replacement image of the diagnostic instrument” … “suggesting a preferred camera position or lighting environment” … “After a predetermined time passes, the portable electronic device prompts the user to capture the digital image of the diagnostic instrument. The timing when the digital image is captured is critical because colors of the CTP continue to change over time. Therefore, missing this acquisition window may void any test results from the diagnostic instrument. Alternatively, additional calculations may be performed to compensate for the incorrect exposure time”)
Regarding claim 35, Burg and Pulitzer disclose claim 21, Burg also discloses providing the patient with access to the application (paragraph [0044] (“Some embodiments are implemented as a software application (an “App”) running on a portable electronic device”)
Regarding claim 36, Burg and Pulitzer disclose claim 21, Burg also discloses receiving the image from the mobile communications device over a wireless network  (paragraph [0155] “This computer-readable media may include communications media, such as computer-readable instructions, data structures, program modules, or other data in other transport mechanisms and include any information delivery media, wired media (such as a wired network and a direct-wired connection), and wireless media,”)
Regarding claim 37, Burg and Pulitzer disclose claim 21, Burg also discloses providing the patient with access to the application (paragraph [0044] (“Some embodiments are implemented as a software application (an “App”) running on a portable electronic device”)
Regarding claim 38, Burg and Pulitzer disclose claim 21, Burg also discloses transmitting data associated with the message to the mobile communications device over a wireless network (paragraph [0155] “This computer-readable media may include communications media, such as computer-readable instructions, data structures, program modules, or other data in other transport mechanisms and include any information delivery media, wired media (such as a wired network and a direct-wired connection), and wireless media,”)
Regarding claim 39, Burg and Pulitzer disclose claim 21, Pulitzer also discloses analyzing the new image (paragraphs [0069]-[0070] “While alignment has not yet been achieved, a misalignment warning 810 may appear on the screen of the mobile device 802, indicating to the user that alignment has not yet been achieved. Such is shown in FIG. 8A. In FIG. 8B, there is shown the result of a successful alignment of the outline 806 with the testing device 300 and successful alignment of the crosshair graphic 808 with the crosshair 310 on the testing device 300. As shown in FIG. 8B, once aligned, a success indicator 812 may appear, such as a check mark or other positive status symbol, on the aligned image. Successful alignment causes the camera on the mobile device 802 to capture the current image of the testing device 300”). Burg also discloses image depicts a colorized surface in proximity to a medical analysis region, and the colorized surface enables determining of colors of the medical analysis region (Figure 1 the paddle contains medical analysis region 20 and colored surface 28).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Polwart (US 20140154789 A1) discloses testing apparatus.
Adiri (US 20200126226 A1) discloses utilizing personal communications devices for medical testing.
Faybishenko (US 20140121487 A1) discloses health diagnostic systems and methods.
Brown (US 11289179 B1) automated discloses medication compliance assurance system.
Ra, “Smartphone-Based Point-of-Care Urinalysis Under Variable Illumination”, IEEE Journal of Translational Engineering in Health and Medicine, Date of publication 15 December 2017.
Escobedo, “Smartphone-Based Diagnosis of Parasitic Infections With Colorimetric Assays in Centrifuge Tubes” IEEE, date of publication December 20, 2019.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571) 272-3119.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUAN A TORRES/           Primary Examiner, Art Unit 2636